Exhibit 10.34
AMENDED AND RESTATED MODIFICATION AND
LIMITED WAIVER AGREEMENT
     THIS AMENDED AND RESTATED MODIFICATION AND LIMITED WAIVER AGREEMENT (this
“Agreement”), dated as of the May 15, 2009, is by and among BALDWIN TECHNOLOGY
COMPANY, INC., a Delaware corporation (“Parent”), BALDWIN GERMANY HOLDING GMBH,
a German company (“Newco”), BALDWIN GERMANY GMBH, a German company (“BGG”),
BALDWIN OXY-DRY GMBH (formerly known as “OXY-DRY MASCHINEN GMBH”), a German
company (“Oxy-Dry GmbH” and, collectively with the Parent, Newco and BGG, the
“Borrowers”), the other Credit Parties (as defined in the Guaranty and
Collateral Agreement (as defined below)) a party hereto, and BANK OF AMERICA,
N.A., a national banking association (as successor-by-merger to LASALLE BANK
NATIONAL ASSOCIATION), in its capacity as a Lender and as Administrative Agent
and the other Lenders (as defined in the Credit Agreement referred to below)
signatory hereto. Capitalized terms used in this Agreement and not defined
herein shall have the meanings ascribed to such terms in the Credit Agreement
unless otherwise stated herein.
PRELIMINARY STATEMENTS
     A. The Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of November 21, 2006, as amended by that
certain Amendment to Credit Agreement dated as of December 29, 2006, by a
Waiver, Consent and Amendment No. 2, dated as of April 18, 2007, by a Waiver,
Consent and Amendment No. 3 to Credit Agreement dated as of January 3, 2008 (the
“Third Amendment”), and by an Amendment No. 4 to Credit Agreement dated as of
February 26, 2008 (as so amended, the “Credit Agreement”);
     B. The Borrowers, the other Credit Parties and the Administrative Agent are
parties to the Guaranty and Collateral Agreement (as defined in the Credit
Agreement);
     C. The Borrowers are in breach of (i) the financial covenant set forth in
Section 11.14.1 of the Credit Agreement with respect to the requirement to not
permit EBITDA to be less than $12,000,000 for the Computation Period ending
March 31, 2009 and (ii) the financial covenant set forth in Section 11.14.3 of
the Credit Agreement with respect to the requirement to maintain a Total Debt to
EBITDA Ratio of not more than 3.50 to 1.0 as of the last day of the Computation
Period ending March 31, 2009. Each of the breaches referred to in clauses
(i) and (ii) of the immediately preceding sentence constitute an Event of
Default under Section 13.1.5 of the Credit Agreement (the Events of Default
resulting from such breaches are sometimes collectively referred to below as the
“Prior Specified Events of Default” and individually as a “Prior Specified Event
of Default”);
     D. The Borrowers, the other Credit Parties a party thereto, the
Administrative Agent, and the Lenders are parties to a certain Modification and
Limited Waiver Agreement, dated as of March 31, 2009 (the “Original Limited
Waiver Agreement”);
     E. The Lenders, pursuant to the Original Limited Waiver Agreement (as
defined below), granted a limited waiver with respect to Prior Specified Events
of Default which limited waiver would, if not for the extension of the Limited
Waiver Period (as defined in the Original

 



--------------------------------------------------------------------------------



 



Limited Waiver Agreement) provided for in this Agreement (subject to the terms
and conditions hereof), expire on May 15, 2009 with the result that the Lenders
and the Administrative Agent would be entitled (if not for such extension) to
exercise at any time on or after May 16, 2009 their respective rights and
remedies under the Loan Documents and applicable law with respect to an Event of
Default;
     F. The Borrowers anticipate that the Borrowers will be in breach of (i) the
financial covenant set forth in Section 11.14.1 of the Credit Agreement with
respect to the requirement to not permit EBITDA to be less than $12,000,000 for
the Computation Period ending June 30, 2009, (ii) the financial covenant set
forth in Section 11.14.2 of the Credit Agreement with respect to the requirement
to not permit the Fixed Charge Coverage Ratio to be less than 1.25 to 1.0 for
the Computation Period ending June 30, 2009 and (iii) the financial covenant set
forth in Section 11.14.3 of the Credit Agreement with respect to the requirement
to maintain a Total Debt to EBITDA Ratio of not more than 3.00 to 1.0 as of the
last day of the Computation Period ending June 30, 2009. Each of the breaches
referred to in clauses (i), (ii) and (iii) of the immediately preceding sentence
would (assuming such breach occurs) constitute an Event of Default under
Section 13.1.5 of the Credit Agreement as of June 30, 2009 (the Events of
Default that would result from such breaches (assuming they occur) are sometimes
collectively referred to below as the “Anticipated Specified Events of Default”
and individually as an “Anticipated Specified Event of Default”). The Prior
Specified Events of Default and the Anticipated Specified Events of Default are
sometimes collectively referred to below as the “Specified Events of Default”
and individually as a “Specified Event of Default”;
     G. Each of the Specified Events of Default would (if not for the limited
waiver granted (subject to the terms and conditions hereof) herein) entitle the
Lenders and the Administrative Agent to immediately exercise their respective
rights and remedies under the Loan Documents and applicable law with respect to
an Event of Default; and
     H. The Borrowers have requested that Lenders representing at least the
Required Lenders amend the Original Waiver Agreement, pursuant to this
Agreement, in order to (among other things): (i) modify the limited waiver set
forth in the Original Limited Waiver Agreement to include a limited waiver of
(in addition to the Prior Specified Events of Default) the Anticipated Events of
Default and (ii) extend the Limited Waiver Period from May 15, 2009 to July 31,
2009 (the modification referred to in clause (i) above and the extension
referred to in this clause (ii) are collectively referred to below as the
“Limited Waiver Modification and Extension”); and the Lenders signatory hereto,
representing at least the Required Lenders, are willing to agree to the Limited
Waiver Modification and Extension on the terms and subject to the conditions
provided herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree to amend
and restate the Original Limited Waiver Agreement so as to provide in its
entirety as follows and to be bound by this Agreement:

-2-



--------------------------------------------------------------------------------



 



ARTICLE I
CERTAIN DEFINITIONS
     1.01 The term “Limited Waiver Period” shall mean the period from (and
including) March 31, 2009 to (and including) July 31, 2009.
     1.02 The term “Dollar Equivalent of Euro Revolving Outstandings” shall mean
the aggregate Dollar Equivalent of the sum of (a) the aggregate principal amount
of all outstanding Parent Revolving Loans borrowed in Euros, (b) the Parent
Stated Amounts with respect to Parent Letters of Credit issued in Euros, (c) the
aggregate principal amount of all outstanding German Revolving Loans borrowed in
Euros, and (d) the German Stated Amounts with respect to German Letters of
Credit issued in Euros.
     1.03 The term “Amendment and Restatement Date” shall mean May 15, 2009.
     1.04 The term “Limited Waiver Extension Fee” shall have the meaning given
that term in Section 4.01 of this Agreement.
     1.05 The term “Additional Collateral and Guaranties” shall mean,
collectively, the following pledges, guaranties and security interests:
          (i) the Parent shall pledge 100% (not just the current 65% pledged
under the Guaranty and Collateral Agreement as it exists on the date hereof) of
all equity interests of Baldwin Americas Corporation, Baldwin Asia Pacific
Corporation, MTC Trading Company and Baldwin Europe Consolidated, Inc. to secure
the Parent’s unconditional guaranty (under the Guaranty and Collateral
Agreement) of the payment and performance of the Borrower Obligations (as
defined in the Guaranty and Collateral Agreement) of Newco.
          (ii) Baldwin Asia Pacific Corporation shall unconditionally guaranty
the payment and performance of the Borrower Obligations of Newco and such
guaranty shall be secured by a pledge of all of the stock issued by
Japan-Baldwin Ltd.
          (iii) Baldwin Americas Corporation shall unconditionally guaranty the
payment and performance of the Borrower Obligations of Newco and such guaranty
shall be secured by a security interest in all of the assets of Baldwin Americas
Corporation except the equity interests of Baldwin India Private Ltd. and
Baldwin Americas do Brasil Ltda. and any real property leasehold interests.
          (iv) MTC Trading Company shall unconditionally guaranty the payment
and performance of the Borrower Obligations of Newco and such guaranty shall be
secured by a security interest in all of the assets (excluding any real property
leasehold interests) of MTC Trading Company.
          (v) BEC Inc. shall unconditionally guaranty the payment and
performance of the Borrower Obligations of Newco and such guaranty shall be
secured by a security interest in all of its assets (including all stock issued
by Baldwin Graphic Equipment BV but excluding any real property leasehold
interests).

-3-



--------------------------------------------------------------------------------



 



          (vi) Oxy-Dry Corporation shall unconditionally guaranty the payment
and performance of the Borrower Obligations of Newco and such guaranty shall be
secured by a security interest in all of the assets of Oxy-Dry Corporation
except the stock of Oxy-Dry U.K. Limited and any real property leasehold
interests.
          (vii) Baldwin Graphic Equipment BV shall unconditionally guaranty the
payment and performance of the Borrower Obligations of Newco and such guaranty
shall be secured by a security interest in all of the assets of Baldwin Graphic
Equipment BV (including all stock issued by BEC BV but excluding any real
property leasehold interests).
          (viii) BEC BV shall unconditionally guaranty the payment and
performance of the Borrower Obligations of Newco and such guaranty shall be
secured by a security interest in all of the assets of BEC BV, including,
without limitation, all stock of Newco and Baldwin Jimek AB but excluding stock
issued by Baldwin Italy SRL and any real property leasehold interests.
          (ix) Newco shall, in addition to its pledge of all of the stock of BGG
and Oxy-Dry GmbH (to secure its guaranty of the Borrower Obligations of BGG and
Oxy-Dry GmbH) already provided for in the German Pledge Agreements, pledge all
of the stock of BGG and Oxy-Dry GmbH in order to secure the payment and
performance of all other Borrower Obligations of Newco including without
limitation those under the Credit Agreement, any Permanent Loan Note evidencing
the Term Loans or any other Borrower Obligations of Newco relating to the Term
Loans.
          (x) BGG and Oxy-Dry GmbH shall unconditionally guaranty all Borrower
Obligations of Newco.
          (xi) BGG shall grant a security interest in all of its assets
(excluding any real property leasehold interests) to secure all of its Borrower
Obligations (including without limitation with respect to the German Revolving
Loans and the guaranty of BGG referred to in clause (x) above).
          (xii) Oxy-Dry GmbH shall grant a security interest in all of its
assets (excluding any real property leasehold interests) to secure all of its
Borrower Obligations (including without limitation with respect to the German
Revolving Loans and the guaranty of Oxy-Dry GmbH referred to in clause
(x) above).
     All such pledges and security interests shall be first priority pledges and
security interests (it is understood and agreed that for non-stock collateral,
there may be certain non-material “carve-outs” from the collateral, provided
such carve-outs are reasonably acceptable to the Administrative Agent). Nothing
contained in this Agreement shall, or shall be interpreted to, impair or limit
any guaranties or collateral previously granted to the Administrative Agent
and/or any Lender under the Guaranty and Collateral Agreement, any other
Collateral Document or any other applicable Loan Document.

-4-



--------------------------------------------------------------------------------



 



ARTICLE II
LIMITED WAIVER
     2.01 The undersigned Lenders (representing at least the Required Lenders)
hereby waive (subject to the terms and conditions hereof), for the Limited
Waiver Period only, the Specified Events of Default (the waiver granted in this
sentence is referred to below as the “Limited Waiver”). (For the avoidance of
doubt, the Required Lenders shall not have the right to impose during the
Limited Waiver Period the additional 2% default rate(s) under Sections 4.1 or
5.2(a) of the Credit Agreement by reason of the Specified Events of Default but
shall have the right to do so upon the occurrence and during the continuance of
any other Event of Default.) The Limited Waiver is limited solely to the
Specified Events of Default and shall not apply to any other Events of Default
and is also limited solely to the Limited Waiver Period and shall not extend to
any period beyond the Limited Waiver Period. Without limiting the generality of
the immediately preceding sentence, the Borrowers (and other Credit Parties)
hereby acknowledge and agree that (i) the Limited Waiver does not apply to any
breach of Sections 11.14.1, 11.14.2 or 11.14.3 of the Credit Agreement other
than the breach of Section 11.14.1 for the Computation Periods ending March 31,
2009 and June 30, 2009, the breach of Section 11.14.2 for the Computation Period
ending June 30, 2009, and the breach of Section 11.4.3 as of the last day of the
Computation Periods ending March 31, 2009 and June 30, 2009 and (ii) after the
Limited Waiver Period, the Specified Events of Default shall (unless otherwise
hereafter waived in writing by the Required Lenders (it being understood and
agreed that any such waiver would be at the sole and absolute discretion of the
Required Lenders and no Lender has any obligation to grant such waiver)) exist
and be continuing Events of Default for all purposes and the Lenders and the
Administrative Agent shall have the right at any time (including immediately) to
exercise any or all of their respective rights and remedies under the Loan
Documents and under applicable law with respect to any of the Specified Events
of Default including without limitation the right to impose the default rates
under Section 4.1 or 5.2(a) of the Credit Agreement, accelerate any or all the
Loans or other Obligations, refuse to make any additional Revolving Loans or to
issue any additional Letters of Credit, terminate the Commitments, immediately
enforce any and all Obligations and/or realize on the Collateral. Each of the
Borrowers and the other Credit Parties hereby consents to, and acknowledges the
availability of, each and every right and remedy set forth in the Credit
Agreement, the Guaranty and Collateral Agreement and the other Loan Documents
with respect to (i) the Specified Events of Default after the Limited Waiver
Period and (ii) any Event of Default other than the Specified Events of Default
at any time.
ARTICLE III
CERTAIN MODIFICATIONS
     3.01 Certain Agreements Regarding Limited Waiver Period. In consideration
of the Lenders’ granting (subject to the terms and conditions hereof) the
Limited Waiver above, each of the Borrowers and the other Credit Parties hereby
acknowledges and agrees as follows:
     (a) Notwithstanding anything to the contrary contained in the Credit
Agreement, the Notes or the other Loan Document, the Applicable Margin during
the Limited Waiver Period for all of the Loans and the undrawn amounts of each
Letter of Credit, as the case may be, shall be the following applicable rates
per annum:

-5-



--------------------------------------------------------------------------------



 



                               LIBOR   Base Rate   Non-Use   L/C Fee      Margin
  Margin   Fee Rate   Rate
     4.50%
    3.00 %     0.500 %     4.50 %

     (b) With respect to any LIBOR Loan borrowed or continued during the Limited
Waiver Period, and with respect to any Base Rate Loan converted into a LIBOR
Loan during the Limited Waiver Period, the only Interest Period that may be
selected is a period of one month.
     (c) The Borrowers shall not request any Letters of Credit to be issued or
to be extended during the Limited Waiver Period. Oxy-Dry GmbH shall not request
any new German Revolving Loans in the Limited Waiver Period.
     (d) No Borrower shall make any borrowing of a Revolving Loan during the
Limited Waiver Period if immediately after such borrowing the Dollar Equivalent
of all Revolving Outstandings shall exceed $17,100,000. In addition to (and not
in limitation of) the restriction set forth in the immediately preceding
sentence, (i) no Borrower shall make any borrowing of a Revolving Loan in Euros
during the Limited Waiver Period if immediately after such borrowing the Dollar
Equivalent of Euro Revolving Outstandings exceeds $4,000,000 and (ii) if at any
time(s) during the Limited Waiver Period the Dollar Equivalent of Euro Revolving
Outstandings exceeds $4,000,000 (it being agreed that for purposes of this
clause (ii) the Revaluation Date shall be each day in the Limited Waiver
Period), the Parent shall immediately cause the prepayment (i.e., shall cause a
mandatory prepayment) of a sufficient amount of Revolving Loans borrowed in
Euros so that the Dollar Equivalent of Euro Revolving Outstandings no longer
exceeds $4,000,000. For the avoidance of doubt, the provisions of Section 8.4 of
the Credit Agreement shall apply to any prepayment made pursuant to the
immediately preceding sentence. Upon the request of the Parent, the
Administrative Agent shall have the right (but not the obligation and shall have
no liability for its refusal to do so) to make the provisions of
Section 6.2.2(d) of the Credit Agreement apply to any such prepayment with such
conforming changes to Section 6.2.2(d) (as such Section applies to any such
prepayment) as the Administrative Agent shall require in connection with any
such prepayment.
     (e) No (i) Specified Permitted Redemption shall be made during the Limited
Waiver Period and (ii) Rabbi Trust Permitted Payment under clause (a) of the
definition of Rabbi Trust Permitted Payments shall be made during the Limited
Waiver Period. The Borrowers and other Credit Parties represent and warrant that
no Specified Permitted Redemption Payment and no Rabbi Trust Permitted Payment
has been made from (and including) January 1, 2009 to (and including) the date
hereof.
     (f) The restrictions and other provisions of (1) the definition of Asset
Dispositions and (2) Sections 10.2, subclauses (v), (vi) and (vii) of
Section 11.5, 11.11(a), and 11.11(j) of the Credit Agreement that apply if there
is an Event of Default shall be deemed to apply during the Limited Waiver Period
whether or not an Event of Default exists. The Borrowers also agree that, with
respect to any Debt that would otherwise be permitted under the terms of
subclauses (ii) and (iii) of subsections 11.1(d) of the Credit

-6-



--------------------------------------------------------------------------------



 



Agreement and is created during the Limited Waiver Period, (a) such Debt shall
(in addition to complying with any other restrictions in the Credit Agreement)
only consist of Debt incurred in the ordinary course of business of the Parent
and its Subsidiaries consistent with prior practices of the Parent and its
Subsidiaries and (b) no such Debt shall consist of loans to or other Debt owed
by Japan-Baldwin Ltd. Borrowers and other Credit Parties represent and warrant
that, with respect to any Debt created under such subclauses (ii) and (iii) in
the period from January 1, 2009 to (and including) the date hereof, (a) all such
Debt was incurred in the ordinary course of business of the Parent and its
Subsidiaries consistent with prior practices of the Parent and its Subsidiaries
and (b) no such Debt consists of loans to or other Debt owed by Japan-Baldwin
Ltd.
     3.02 Swedish Letter of Credit. It is acknowledged that the Parent had
previously requested, and the Administrative Agent has issued, a Parent Letter
of Credit in the amount of 5,000,000 Swedish Krona (LaSalle Bank National
Association letter of credit #S605274 and Bank of America, N.A. letter of credit
#68030846) (as same may be modified from time to time, the “Swedish Letter of
Credit”). It is acknowledged and agreed that the Swedish Letter of Credit is one
of the Parent Letters of Credit and that the terms and provisions of the Credit
Agreement (including without limitation Sections 2.1.5 and 2.3 of the Credit
Agreement) and the other Loan Documents shall apply to the Swedish Letter of
Credit. The term “Euros” as used in the Credit Agreement (and any other
applicable Loan Document) shall be deemed to mean “Swedish Krona” in connection
with the Swedish Letter of Credit. Without limiting the generality of the
immediately preceding sentence, the Dollar Equivalent of the Stated Amount of
the Swedish Letter of Credit shall be the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the Issuing Lender, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with Swedish Krona.
     3.03 Modifications to Credit Agreement. The Credit Agreement is hereby
deemed modified to reflect all of the terms and provisions of Sections 3.01 and
3.02 above. Any breach by any Borrower (or other Credit Party) of any of the
terms or provisions of Section 3.01 or of Article IV below or any other term or
provision of this Agreement shall be deemed an Event of Default for all
purposes.
ARTICLE IV
CERTAIN COVENANTS AND OTHER PROVISIONS
     4.01 Limited Waiver Extension Fee. In consideration of the Required Lenders
entering into this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Borrowers hereby
agree to pay, simultaneously with the execution and delivery of this Agreement,
to each Lender who executes and delivers this Agreement on or before the
Amendment and Restatement Date, a limited waiver extension fee equal to such
Lender’s pro-rata share of the product of (a) the sum of the aggregate Term Loan
Exposures of all Lenders on the Amendment and Restatement Date plus the
aggregate Revolving Commitments of all Lenders on the Amendment and Restatement
Date multiplied by (b) 0.15% (i.e., 15 basis points). The phrase “pro-rata
share” as used in the immediately preceding sentence shall mean, with respect to
any Lender, the percentage obtained by dividing (i) such Lender’s aggregate
Revolving Commitments plus such Lender’s Term Loan Exposure as of the

-7-



--------------------------------------------------------------------------------



 



Amendment and Restatement Date by (ii) the aggregate amount of Revolving
Commitments of all Lenders plus the Term Loan Exposures of all Lenders as of the
Amendment and Restatement Date. The term “Limited Waiver Extension Fee” as used
herein shall mean the aggregate limited waiver extension fees owed (pursuant to
this Section 4.01) to those Lenders who execute and deliver this Agreement.
     4.02 Additional Collateral and Guaranties. In consideration of Lenders
representing at least the Required Lenders entering into this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Borrowers hereby covenant to cause the execution and
delivery of the Additional Collateral and Guaranties as soon as reasonably
practicable but in no event later than June 22, 2009. The Additional Collateral
and Guaranties shall be evidenced by documentation (including, without
limitation, collateral and guarantee agreements (and/or modifications) and also
related authorizing resolutions, certificates, legal opinions and other related
documents) in form and substance satisfactory to the Administrative Agent and
its counsel (both domestic counsel and, where applicable, foreign counsel) in
their good faith discretion.
     The Borrowers understand and agree that (i) failure to cause the execution
and delivery of the Additional Collateral and Guaranties by June 22, 2009 in
accordance with such documentation shall constitute an Event of Default and
(ii) there is no express or implied agreement on the part of the Lenders, even
if the Borrowers do comply with their obligations under this Section 4.02, to
(a) waive the Specified Events of Default at the end of the Limited Waiver
Period and/or (b) enter into any other modification or waiver of the Loan
Documents.
     4.03 Guaranty and Collateral Agreement. Pursuant to Section 3.02 of the
Third Amendment, Annex A attached hereto and hereby made a part hereof
(i) amends Section 2.7 of the Guaranty and Collateral Agreement and (ii) amends
and restates certain Parts XI and XVI of Schedule 8 to the Guaranty and
Collateral Agreement, in each case in order to clarify and confirm the parties’
understanding as to certain matters. It is agreed that the amendment of
Section 2.7 and the amendment and restatement of such Parts as set forth in
Annex A confirms the intent and agreement of the parties as of the date the BEC
BV Restructuring (as defined in the Third Amendment) was consummated and,
accordingly, such amendment and amendment and restatement are deemed to be
effective as of such date. Except as amended by Annex A, the Guaranty and
Collateral Agreement as originally constituted remains in full force and effect.
Nothing contained in this Section 4.03 or in Annex A shall, or shall be
interpreted to, impair or limit the provisions of Section 4.02 above including
without limitation any subsequent modifications to the Guaranty and Collateral
Agreement deemed appropriate by the Administrative Agent in connection with
Section 4.02.
     4.04 Rolling 13 Week Cash Flow Forecasts. The Parent shall timely deliver
to the Lenders and the Administrative Agent, on a bi-weekly basis, rolling
updated 13-week cash flow forecasts for the Parent and its Subsidiaries (such
forecasts to be in the same format as the 13-week cash flow forecasts delivered
prior to the date hereof).
     4.05 Certain Reports. The Borrowers shall promptly provide to the
Administrative Agent (i) a copy of the engagement letter and any other
document(s) relating to the scope of any work that Carl Marks Advisory Group LLC
(or affiliated entity or similar advisory company) has

-8-



--------------------------------------------------------------------------------



 



been engaged to (or will be engaged to) perform for any of the Borrowers or
their Subsidiaries and (ii) access to (including copies of) any reports or other
material documents provided at any time by Carl Marks Advisory Group LLC (or
affiliated entity or similar advisory company) to any of the Borrowers or their
Subsidiaries.
ARTICLE V
CONDITIONS PRECEDENT
     5.01 Prior Effectiveness. The effectiveness of the “Limited Waiver” (as
defined in the Original Limited Waiver Agreement) and of the modifications set
forth in Article III of the Original Limited Waiver Agreement was subject to the
satisfaction of the conditions precedent set forth in Section 4.01 of the
Original Limited Waiver Agreement. The Borrowers hereby confirm that all of the
conditions precedent set forth in Sections 4.01(a)-(d), inclusive, of the
Original Limited Waiver Agreement were satisfied. The Administrative Agent
hereby confirms that the condition precedent set forth in Sections 4.01(e) of
the Original Limited Waiver Agreement was satisfied.
     5.02 Conditions to Effectiveness. The effectiveness of the Limited Waiver
Modification and Extension is subject to the satisfaction of the following
conditions precedent, unless specifically waived in writing by the
Administrative Agent:
     (a) The Administrative Agent shall have received this Agreement duly
executed by the Borrowers, the other Credit Parties and Lenders constituting at
least the Required Lenders;
     (b) The representations and warranties contained herein and in the Credit
Agreement, the Guaranty and Collateral Agreement and the other Loan Documents
shall be true and correct in all respects (or if the applicable representation
or warranty is not qualified by a materiality qualifier, true and correct in all
material respects) with the same effect as if made on the date hereof (except to
the extent stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all respects (or if
the applicable representation or warranty is not qualified by a materiality
qualifier, true and correct in all material respects) as of such earlier date);
     (c) No Event of Default (other than the Specified Events of Default) or
Unmatured Event of Default shall have occurred and be continuing;
     (d) The Borrowers shall pay the Limited Waiver Extension Fee simultaneously
with the execution and delivery of this Agreement;
     (e) The Borrowers shall reimburse the Administrative Agent, simultaneously
with the execution and delivery of this Agreement, for all of the costs and
expenses referred to in Section 8.05 hereof which have accrued as of the
Amendment and Restatement Date; and
     (f) The Administrative Agent shall have received such other documents (in
form and substance reasonably satisfactory to the Administrative Agent) as
reasonably requested by the Administrative Agent.

-9-



--------------------------------------------------------------------------------



 



ARTICLE VI
NO OTHER WAIVER
     6.01 No Other Waiver. Except for the Limited Waiver, nothing contained in
this Agreement shall be construed as a waiver by the Administrative Agent or the
Lenders of any covenant or other provision of the Credit Agreement, the Guaranty
and Collateral Agreement, the other Loan Documents, or of any other contract or
instrument among the Borrowers and/or the other Credit Parties, as the case may
be, and the Administrative Agent and/or the Lenders (and/or their respective
Affiliates), as the case may be, and the failure of the Administrative Agent
and/or Lenders (and/or their respective Affiliates) at any time or times
hereafter to require strict performance by the Borrowers and/or the other Credit
Parties of any provision thereof shall not waive, affect or diminish any right
of the Administrative Agent and the Lenders (or their respective Affiliates) to
thereafter demand strict compliance therewith.
ARTICLE VII
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
     7.01 Ratifications. The terms and provisions of the Credit Agreement and
the other Loan Documents, as hereby modified, are ratified and confirmed and
shall continue in full force and effect. The Borrowers and other Credit Parties,
the Lenders and the Administrative Agent agree that the Credit Agreement and the
other Loan Documents, as modified hereby, shall continue to be the legal, valid
and binding obligations of the parties thereto, enforceable against such parties
in accordance with their respective terms. Without limiting the generality of
the foregoing, the Borrowers and the other Credit Parties hereby confirm and
agree that (a) all Liens under the Collateral Documents remain in full force and
effect and (b) the guaranty obligations and other obligations of the Borrowers
and all other Credit Parties under the Guaranty and Collateral Agreement (and
other applicable Collateral Documents) remain in full force and effect and (as
set forth in the Guaranty and Collateral Agreement) shall not be impaired or
otherwise limited by any waiver or modification set forth in this Agreement (and
nothing contained in this Agreement shall, or shall be interpreted to, create a
custom, course of dealing or other agreement or arrangement by which the consent
or confirmation of any Credit Party to any modification or waiver is required in
order to keep any obligations under the Guaranty and Collateral Agreement in
full force and effect, it being agreed that no such consent or confirmation is
necessary or required in order to keep such obligations in full force and
effect).
     7.02 Representations and Warranties. Each of the Borrowers and the other
Credit Parties hereby represents and warrants to the Administrative Agent and
the Lenders that (a) the execution, delivery and performance of this Agreement
and any and all Loan Documents executed and/or delivered in connection herewith
have been authorized by all requisite corporate (or other applicable
organization) action on the part of such Borrower or other Credit Party, as the
case may be, and will not violate the charter, by-laws or other organizational
documents of such Borrower or other Credit Party; (b) all proceedings (including
without limitation all resolutions) referred to in Section 4.01(d) of the
Original Limited Waiver Agreement remain in full force and effect and the
authorities granted therein include the authority of all Borrowers and other
Credit Parties that are a party hereto to execute, deliver and perform this
Agreement; (c) the representations and warranties of such Borrower or other
Credit Party, as the case may be, contained in any Loan Document are true and
correct in all respects (or if the applicable

-10-



--------------------------------------------------------------------------------



 



representation or warranty is not qualified by a materiality qualifier, true and
correct in all material respects) on the date hereof and on and as of the date
of execution hereof as though made on and as of each such date (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all respects (or if the
applicable representation or warranty is not qualified by a materiality
qualifier, true and correct in all material respects) as of such earlier date);
and (d) except for the Specified Events of Default, no Event of Default or
Unmatured Event of Default has occurred and is continuing. The Borrowers and the
other Credit Parties acknowledge and agree that the unpaid principal of, and
accrued and unpaid interest under, each of the Loans as of May 15, 2009 is as
set forth below and such sums are justly owed without claim, counterclaim,
cross-complaint, offset, defense or other reduction of any kind against the
Lenders or the Administrative Agent:
     (a) Parent Revolving Loans borrowed in Dollars: unpaid principal of
$12,100,000 and accrued and unpaid interest of $3,260.28 is owed by the Parent.
     (b) Parent Revolving Loans borrowed in Euros: unpaid principal of €0 and
accrued and unpaid interest of €0 is owed by the Parent.
     (c) German Revolving Loans borrowed by BGG in Dollars: unpaid principal of
$0 and accrued and unpaid interest of $0 is owed by BGG.
     (d) German Revolving Loans borrowed by BGG in Euros: unpaid principal of
€1,000,000 and accrued and unpaid interest of €3,513.89 is owed by BGG.
     (e) German Revolving Loans borrowed by Oxy-Dry GmbH in Dollars: unpaid
principal of $0 and accrued and unpaid interest of $0 is owed by Oxy-Dry GmbH.
     (f) German Revolving Loans borrowed by Oxy-Dry GmbH in Euros: unpaid
principal of €0 and accrued and unpaid interest of €0 is owed by Oxy-Dry GmbH.
     (g) Term Loans: unpaid principal of €7,945,735.98 and accrued and unpaid
interest of €27,920.43 is owed by Newco.
     (h) Parent Letters of Credit issued in Dollars: the portion of the Parent
Stated Amount with respect to such Letters of Credit is $382,916.00.
     (i) Parent Letters of Credit issued in Swedish Krona: the portion of the
Parent Stated Amount with respect to such Letters of Credit is 5,000,000 Swedish
Krona.
     (j) Parent Letters of Credit issued in Euros: the portion of the Parent
Stated Amount with respect to such Letters of Credit is €0.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
     8.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement, the Guaranty and Collateral Agreement
or any other Loan Documents or under or in connection with this Agreement,
including, without limitation,

-11-



--------------------------------------------------------------------------------



 



any document furnished in connection with this Agreement, shall survive the
execution and delivery of this Agreement and any Loan Document.
     8.02 Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     8.03 Successors and Assigns. This Agreement is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders, the Borrowers and the
other Credit Parties and their respective successors and assigns, except that no
Borrower or other Credit Party may assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent. It is acknowledged and agreed that Bank of America, N.A., has, as
successor by merger to LaSalle Bank National Association, succeeded to all of
the respective rights and duties of LaSalle Bank National Association as a
Lender and the Administrative Agent under the Loan Documents.
     8.04 Preliminary Statements. The Preliminary Statements set forth in this
Agreement are accurate and shall form a substantive part of the agreement of the
parties hereto.
     8.05 Certain Costs and Expenses. Without in any way limiting the generality
of Sections 10.2 or 15.5 of the Credit Agreement, the Parent acknowledges and
agrees that it shall (i) promptly pay the reasonable fees and disbursements of
all legal counsel retained by the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Agreement or any future
waiver or modification (or proposed modification or waiver whether or not
consummated), if any, of any Loan Document(s) (provided that Borrower shall not
have to pay the allocable costs of internal legal services of the Administrative
Agent in connection with the preparation, negotiation, execution and delivery of
this Agreement provided it is understood and agreed that this parenthetical
phrase shall not, and shall not be interpreted to, limit the right of the
Administrative Agent or any Lender to receive the allocable costs of internal
legal services with respect to agreements or matters other than the preparation,
negotiation, execution and delivery of this Agreement), (ii) cooperate with, and
promptly pay the reasonable fees and out-of-pocket expenses with respect to, a
field exam to be performed by the Administrative Agent in the Limited Waiver
Period with respect to the accounts receivable and inventory of the Borrowers
and certain other Credit Parties and the books and records relating thereto and
(iii) cooperate with, and promptly reimburse the Administrative Agent for the
reasonable fees and out-of-pocket expenses of, Capstone (as defined below) in
the performance of the Capstone Engagement (as defined below). “Capstone” shall
mean Capstone Advisory Group, LLC which has been retained by Finn Dixon &
Herling LLP, counsel to the Administrative Agent, to conduct certain analyses of
the business, systems or other operations, business plans and/or other financial
affairs of the Borrowers and/or the other Credit Parties (the “Capstone
Engagement”). Such cooperation shall include, without limitation, allowing
visits and inspections of the Borrowers’ (and other Credit Parties’) assets,
books and records (and allowing copies or extracts of same to be made by the
Administrative Agent or Capstone, as the case may be), offices and other
locations, providing access to the officers and personnel of the Borrowers and
the other Credit Parties and their independent auditors to discuss the business,
operations, business plans and other financial affairs (including the books and
records) of the Borrowers and

-12-



--------------------------------------------------------------------------------



 



other Credit Parties (and the Borrowers and other Credit Parties hereby
authorize such independent auditors to discuss same with the Administrative
Agent or Capstone, as the case may be) and providing (at the expense of the
Parent or other applicable Credit Party) clerical and other assistance, in each
case upon reasonable advance notice (to the extent reasonably practical under
the circumstances) and during normal business hours. The Borrowers and other
Credit Parties hereby agree that all findings and conclusions and other work
product of Capstone shall be protected by the attorney-client privilege and
shall not be subject to review or discovery by the Borrowers or any other Credit
Party.
     8.06 Counterparts; Delivery. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Legal delivery of this Agreement may be made by, among other
methods, telecopy or by email (pdf., .TIFF or other electronic format).
     8.07 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
     8.08 Relationship. The relationship between the Borrowers and other Credit
Parties on the one hand and the Lenders and the Administrative Agent on the
other hand shall be solely that of borrowers and guarantors, on the one hand,
and lender on the other. Neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Borrower or other Credit Party
arising out of or in connection with this Agreement or any of the Loan
Documents, and the relationship between the Borrowers and other Credit Parties,
on the one hand, and the Administrative Agent and the Lenders, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor.
The Borrowers and other Credit Parties acknowledge that they have been advised
by counsel in the negotiation, execution and delivery of this Agreement and the
Loan Documents. No joint venture is created hereby or by the Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or by the
Loan Documents among the Lenders or among the Borrowers (and other Credit
Parties) and the Lenders.
     8.09 Time is of the Essence. The parties hereto (i) have agreed
specifically with regard to the times for performance set forth herein and in
the Loan Documents and (ii) acknowledge and agree such times are material to
this Agreement and the Loan Documents. Therefore, time is of the essence with
respect to this Agreement and the Loan Documents.
     8.10 Jury Trial; Indemnification. Without limiting the generality of
Sections 15.17, 15.18, 15.19 and 15.20 of the Credit Agreement, it is hereby
agreed that the terms and provisions of such Sections shall apply to this
Agreement and any transaction or matter contemplated by, in connection with or
arising out of this Agreement.
     8.11 Applicable Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

-13-



--------------------------------------------------------------------------------



 



     8.12 Final Agreement. THE CREDIT AGREEMENT, THE GUARANTY AND COLLATERAL
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, REPRESENT THE ENTIRE
EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF
ON THE DATE THIS AGREEMENT IS EXECUTED. THE CREDIT AGREEMENT, THE GUARANTY AND
COLLATERAL AGREEMENT AND THE LOAN DOCUMENTS, AS MODIFIED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING PROVISIONS, THE BORROWERS AND
THE OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT NEITHER ANY LENDER NOR THE
ADMINISTRATIVE AGENT HAS MADE ANY PROMISES OR ASSURANCES WITH RESPECT TO, AND
THE BORROWERS AND OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT THERE IS NO
ORAL AGREEMENT WITH RESPECT TO, ANY FUTURE AMENDMENT, WAIVER OR OTHER
MODIFICATION OF THE LOAN DOCUMENTS OR ANY RESTRUCTURING OR WORKOUT THEREOF OR
WITH RESPECT THERETO. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT
OF ANY PROVISION OF THIS AGREEMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT
SIGNED BY THE BORROWERS AND THE REQUIRED LENDERS AND (WITH RESPECT TO MATTERS
AFFECTING THE ADMINISTRATIVE AGENT) THE ADMINISTRATIVE AGENT.
     8.13 Release. EACH OF THE BORROWERS AND THE OTHER CREDIT PARTIES HEREBY
ACKNOWLEDGES THAT, AS OF THE AMENDMENT AND RESTATEMENT DATE, IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED (A) TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS APPLICABLE LIABILITIES UNDER ANY LOAN DOCUMENT, ANY BANK PRODUCT AGREEMENT
OR ANY HEDGING AGREEMENT WITH ANY LENDER, THE ADMINISTRATIVE AGENT OR ANY OF
THEIR RESPECTIVE AFFILIATES AND/OR (B) TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS (OR ANY
OF THEIR RESPECTIVE AFFILIATES). EACH OF THE BORROWERS AND THE OTHER CREDIT
PARTIES HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE
ADMINISTRATIVE AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, AFFILIATES,
EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AGREEMENT IS EXECUTED, WHICH SUCH BORROWER OR OTHER
CREDIT PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE ADMINISTRATIVE AGENT,
LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY,
AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING OUT OF OR

-14-



--------------------------------------------------------------------------------



 



OTHERWISE IN ANY WAY RELATING IN ANY WAY TO THIS AGREEMENT OR ANY LOAN DOCUMENT,
HEDGING AGREEMENT, BANK PRODUCT AGREEMENT, THE OBLIGATIONS, ANY OTHER
TRANSACTION CONTEMPLATED BY ANY OF THE FOREGOING DOCUMENTS, OR ANY ACTION OR
OMISSION OF THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER OR OTHERWISE IN ANY WAY
RELATING TO ANY OF THE FOREGOING DOCUMENTS. THE BORROWERS AND OTHER CREDIT
PARTIES EXPRESSLY WAIVE ANY PROVISION OF STATUTORY OR DECISIONAL LAW TO THE
EFFECT THAT A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING
PARTY(IES) DOES NOT KNOW OR SUSPECT TO EXIST IN SUCH PARTY’S FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH, IF KNOWN BY SUCH PARTY, MUST OR MIGHT HAVE
MATERIALLY AFFECTED SUCH PARTY’S SETTLEMENT WITH THE RELEASED PARTIES. NOTHING
CONTAINED IN THIS PARAGRAPH SHALL, OR SHALL BE INTERPRETED TO, IMPAIR ANY RIGHTS
OF ANY BORROWER (OR OTHER CREDIT PARTY) WITH RESPECT TO ANY DEPOSIT OR OTHER
BANK ACCOUNTS OF SUCH BORROWER CREDIT PARTY (OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES) WITH ANY LENDER OR THE ADMINISTRATIVE AGENT.
(Rest of page intentionally left blank.)

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement
as of the date first written above.

            BALDWIN TECHNOLOGY COMPANY, INC.
      By:        /s/ Karl S. Puehringer         Name:   Karl S. Puehringer     
  Title:   President and CEO        BALDWIN GERMANY HOLDING GMBH
      By:        /s/ Karl S. Puehringer         Name:   Karl S. Puehringer     
  Title:   Managing Director        BALDWIN GERMANY GMBH
      By:        /s/ Karl S. Puehringer         Name:   Karl S. Puehringer     
  Title:   Managing Director        BALDWIN OXY-DRY GMBH
(formerly known as OXY-DRY MASCHINEN GMBH)
      By:        /s/ Karl S. Puehringer         Name:   Karl S. Puehringer     
  Title:   Managing Director     

[Signature Page] S-1





--------------------------------------------------------------------------------



 



                  BALDWIN GRAPHIC SYSTEMS, INC.    
 
           
 
  By:
Name:         /s/ John P. Jordan
 
John P. Jordan    
 
  Title:   Vice President and Treasurer    
 
                OXY-DRY FOOD BLENDS, INC.    
 
           
 
  By:        /s/ John P. Jordan    
 
           
 
  Name:   John P. Jordan    
 
  Title:   Vice President and Treasurer    
 
                OXY-DRY U.K., INC.    
 
           
 
  By:        /s/ John P. Jordan    
 
           
 
  Name:   John P. Jordan    
 
  Title:   Vice President    
 
                BALDWIN SOUTHEAST ASIA CORPORATION
(formerly known as Oxy-Dry Asia Pacific, Inc.)    
 
           
 
  By:        /s/ John P. Jordan    
 
           
 
  Name:   John P. Jordan    
 
  Title:   Vice President    
 
                BALDWIN AMERICAS CORPORATION    
 
           
 
  By:        /s/ Karl S. Puehringer    
 
           
 
  Name:   Karl S. Puehringer    
 
  Title:   President    
 
                BALDWIN ASIA PACIFIC CORPORATION    
 
           
 
  By:        /s/ Karl S. Puehringer    
 
           
 
  Name:   Karl S. Puehringer    
 
  Title:   President    

[Signature Page] S-2



--------------------------------------------------------------------------------



 



             
 
                MTC TRADING COMPANY    
 
           
 
  By:        /s/ Karl S. Puehringer    
 
           
 
  Name:   Karl S. Puehringer    
 
  Title:   President    
 
                OXY-DRY CORPORATION    
 
           
 
  By:        /s/ John P. Jordan    
 
           
 
  Name:   John P. Jordan    
 
  Title:   Vice President and Treasurer    
 
                BALDWIN EUROPE CONSOLIDATED INC.    
 
           
 
  By:        /s/ Karl S. Puehringer    
 
           
 
  Name:   Karl S. Puehringer    
 
  Title:   President    

[Signature Page] S-3



--------------------------------------------------------------------------------



 



             
 
                BALDWIN ROCKFORD CORPORATION    
 
           
 
  By:        /s/ John P. Jordan    
 
           
 
  Name:   John P. Jordan    
 
  Title:   President and CEO    
 
                BALDWIN EUROPE CONSOLIDATED B.V.    
 
                By: Baldwin Graphic Equipment BV    
 
           
 
  By:        /s/ John P. Jordan    
 
           
 
  Name(s):   John P. Jordan    
 
  Title:   Managing Director    
 
           
 
  By:        /s/ Jacobus Willems    
 
           
 
  Name(s):   Jacobus Willems    
 
  Title:   Managing Director    
 
                BALDWIN GRAPHIC EQUIPMENT B.V.    
 
           
 
  By:        /s/ John P. Jordan    
 
           
 
  Name(s):   John P. Jordan    
 
  Title:   Managing Director    
 
           
 
  By:        /s/ Jacobus Willems    
 
           
 
  Name(s):   Jacobus Willems    
 
  Title:   Managing Director    

[Signature Page] S-4



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:   /s/ Robert Salazar    
 
           
 
  Title:   Assistant Vice President    
 
           
 
                BANK OF AMERICA, N.A., as Lender    
 
           
 
  By:   /s/ Ashish Arora    
 
           
 
  Title:   Sr. Credit Products Officer    
 
           
 
                WEBSTER BANK, NATIONAL ASSOCIATION, as Lender    
 
           
 
  By:   /s/ Elizabeth B. Shelley    
 
           
 
  Title:   Senior Vice President    
 
           
 
                CITIZENS BANK OF CONNECTICUT, as Lender    
 
           
 
  By:   /s/ Gary W. Burdick    
 
           
 
  Title:   Senior Vice President    
 
           

[Signature Page] S-5



--------------------------------------------------------------------------------



 



Annex A

  1.   Section 2.7 of the Guaranty and Collateral Agreement is amended by
deleting the phrase “each of BEC Inc. and BEC BV” and inserting in lieu of same
the phrase “each of BEC Inc., BEC BV and Baldwin Graphic Equipment B.V.”.     2.
  Part XI of Schedule 8 to the Guaranty and Collateral Agreement is amended and
restated in its entirety to read as follows:

         
PART XI.
       
 
       
Baldwin Europe Consolidated, Inc.
  Borrower Obligations of Parent, such Borrower Obligations of Parent are not
being guaranteed by Baldwin Europe Consolidated, Inc. pursuant to the guarantee
set forth in Section 2 of this Agreement, but the payment and performance of
such Borrower Obligations of Parent are secured by all Collateral of Baldwin
Europe Consolidated, Inc. except the Excluded Collateral shown in the column to
the immediate right   All stock issued by Baldwin Graphic Equipment B.V.
 
       
Baldwin Europe Consolidated, Inc.
  Borrower Obligations of Newco, such Borrower Obligations of Newco are not
being guaranteed by Baldwin Europe Consolidated, Inc. pursuant to the guarantee
set forth in Section 2 of this Agreement, but the payment and performance of
such Borrower Obligations of Newco are secured by all Collateral of Baldwin
Europe Consolidated, Inc. except the Excluded Collateral shown in the column to
the immediate right   All stock issued by Baldwin Graphic Equipment B.V.

 



--------------------------------------------------------------------------------



 



         
Baldwin Europe Consolidated, Inc.
  Borrower Obligations of Oxy-Dry GmbH, such Borrower Obligations of Oxy-Dry
GmbH being guaranteed by Baldwin Europe Consolidated, Inc. pursuant to this
Agreement and such guarantee obligations of Baldwin Europe Consolidated, Inc.
being secured by all Collateral of Baldwin Europe Consolidated, Inc. except the
Excluded Collateral shown in the column to the immediate right   All stock
issued by Baldwin Graphic Equipment B.V. (which stock is being pledged to secure
such guarantee obligations pursuant to a separate Foreign Pledge Agreement)
 
       
Baldwin Europe Consolidated, Inc.
  Borrower Obligations of BGG, such Borrower Obligations of BGG being guaranteed
by Baldwin Europe Consolidated, Inc. pursuant to this Agreement and such
guarantee obligations of Baldwin Europe Consolidated, Inc. being secured by all
Collateral of Baldwin Europe Consolidated, Inc. except the Excluded Collateral
shown in the column to the immediate right   All stock issued by Baldwin Graphic
Equipment B.V. (which stock is being pledged to secure such guarantee
obligations pursuant to a separate Foreign Pledge Agreement)
 
       
Baldwin Europe Consolidated, Inc.
  Any Hedging Obligations and other Bank Product Obligations of Credit Parties
other than the Borrowers and Baldwin Europe Consolidated, Inc. (it being agreed
that the Hedging Obligations and other Bank Product Obligations of the Borrowers
are covered above in this Part XI) and any other Obligations of Credit Parties
other than the Borrowers and Baldwin Europe Consolidated, Inc., such Hedging
Obligations and other Bank Product Obligations and other   All stock issued by
Baldwin Graphic Equipment B.V.

 



--------------------------------------------------------------------------------



 



         
 
  Obligations are not being guaranteed by Baldwin Europe Consolidated, Inc.
pursuant to the guarantee set forth in Section 2 of this Agreement but the
payment and performance of such Hedging Obligations and other Bank Product
Obligations and other Obligations are secured by all Collateral of Baldwin
Europe Consolidated, Inc. except the Excluded Collateral shown in the column to
the immediate right    
 
       
Baldwin Europe Consolidated, Inc.
  Any Hedging Obligations and other Bank Product Obligations of Baldwin Europe
Consolidated, Inc. and any other Obligations of Baldwin Europe Consolidated,
Inc. not covered above in this Part XI, such Hedging Obligations and other Bank
Product Obligations and other Obligations being secured by all Collateral of
Baldwin Europe Consolidated, Inc. except the Excluded Collateral shown in the
column to the immediate right   All stock issued by Baldwin Graphic Equipment
B.V.

  3.   Part XVI of Schedule 8 to the Guaranty and Collateral Agreement is
amended and restated in its entirety to read as follows:

         
PART XVI.
       
 
       
Baldwin Graphic Equipment B.V.
  Borrower Obligations of Oxy-Dry GmbH, such Borrower Obligations of Oxy-Dry
GmbH being guaranteed by Baldwin Graphic Equipment B.V. pursuant to this
Agreement and such guarantee   All stock issued by Baldwin Europe Consolidated
B.V. (which stock is being pledged to secure such guarantee obligations pursuant
to a separate Foreign Pledge Agreement)

 



--------------------------------------------------------------------------------



 



         
 
  obligations of Baldwin Graphic Equipment B.V. being secured by all Collateral
of Baldwin Graphic Equipment B.V. except the Excluded Collateral shown in the
column to the immediate right    
 
       
Baldwin Graphic Equipment B.V.
  Borrower Obligations of BGG, such Borrower Obligations of BGG being guaranteed
by Baldwin Graphic Equipment B.V. pursuant to this Agreement and such guarantee
obligations of Baldwin Graphic Equipment B.V. being secured by all Collateral of
Baldwin Graphic Equipment B.V. except the Excluded Collateral shown in the
column to the immediate right   All stock issued by Baldwin Europe Consolidated
B.V. (which stock is being pledged to secure such guarantee obligations pursuant
to a separate Foreign Pledge Agreement)

 